Order entered February 6, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00580-CV

                           IN THE INTEREST OF O.M., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-79826-X

                                             ORDER
       We REINSTATE this appeal which we abated January 12, 2017 to allow the trial court

an opportunity to hold a hearing to determine why appellant’s brief has not been filed. Although

the record of the hearing has not been transmitted to the Court as requested, appellant has

tendered his brief along with an extension motion. Accordingly, in the interest of expediency,

we VACATE our January 12th order. We GRANT appellant’s motion and ORDER the brief

tendered to the Clerk of the Court January 23, 2017 filed as of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE